Citation Nr: 1606453	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  07-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than September 29, 2004, for the assignment of a 10 percent disability rating for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition, and if so, whether service connection is warranted.

3.  Entitlement to an initial rating in excess of 30 percent for bilateral accessory navicular syndrome without evidence of pes planus, bilateral pes plano valgus deformity (bilateral foot disability).

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for a bilateral knee condition (claimed as limited leg extension and flexion).

7.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.

8.  Entitlement to service connection for ankylosis of the feet.

9.  Entitlement to service connection for varicose veins (claimed as cardiovascular and microangiopathy).

10.  Entitlement to service connection for chronic adjustment disorder (claimed as depression).

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005, June 2009, and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2005, the RO denied the Veteran's claims for service connection for bilateral pes piano valgus deformity and a request to reopen service connection claims for tinnitus, bilateral hearing loss, and a back condition.  In March 2006, the Veteran filed a notice of disagreement (NOD).  In December 2006, the RO issued a supplemental statement of the case (SOC).  In January 2007, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9)).  Subsequently, the RO issued supplemental statements of the case (SSOC) in June 2009 and May 2012, which included consideration of the Veteran's back claim.

In June 2009, the RO granted service connection for tinnitus, assigning a 10 percent rating, effective September 29, 2003.  In July 2009, the Veteran filed an NOD with respect to the effective date of the grant of tinnitus.  In April 2010, the RO issued an SOC.  In May 2010, the Veteran perfected his appeal of this issue via VA Form 9.  The RO issued an SSOC in May 2012, which also included consideration of this claim.

In June 2012, the RO granted service connection for bilateral accessory navicular syndrome without evidence of pes planus, bilateral pes plano valgus deformity with a rating of 30 percent and for bilateral hearing loss with a noncompensable rating, assigning both disabilities an effective date of September 29, 2004.  In August 2012, the Veteran disputed the initial ratings for these service-connected disabilities via VA Form 9, which the RO accepted as an NOD.  In May 2014, the RO issued an SOC.  Later that same month, the Veteran perfected his appeal of this issue via VA Form 9.

Although the RO appears to have reopened the previously denied claim of service connection for a back condition in a June 2009 supplemental statement of the case (SSOC), regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board notes that the Veteran originally requested a hearing before a Veterans Law Judge at the RO in a July 2009 substantive appeal, which he later modified to a request for a hearing in Washington, DC.  However, in April 2012, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2015).  Therefore, the Board finds that there is no outstanding hearing request.

As the Veteran has disagreed with the initial ratings assigned following the award of service connection for a bilateral hearing disability and a bilateral foot disability, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

Additional relevant evidence concerning the Veteran's back condition was associated with the claims file after the May 2012 SSOC, the last SSOC to include consideration of this claim.  This evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  However, given the Board's favorable decision to reopen his service connection claim for a back condition and as such claim is being remanded, the AOJ will have an opportunity to review the newly associated evidence such that no prejudice results to him.

The Board notes that the Veteran appointed the Arizona Department of Veteran Service as his representative in January 2013 but the Disabled American Veterans, his prior representative, continued to submit correspondence concerning the Veteran's appeal.  In response, in October 2015, the Board sent a letter to the Veteran requesting clarification as to which organization he wished to represent him.  Later that same month, the submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing The American Legion as his power of attorney (POA).  The Board recognizes this change in representation.

The Board notes that in October 2015, the Veteran filed a motion to advance his case on the docket (AOD) due to administrative error resulting in significant delay.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare.  Any motion for advancement should be supported by pertinent documentation.  The evidence of record indicates that the appellant does not meet the requisite 75 year age requirement.  There is also insufficient supporting medical evidence to demonstrate an illness that is so serious or grave in nature that advancement is warranted.  Further, there is no evidence that demonstrates severe financial hardship such as a pending bankruptcy, home foreclosure, or homelessness, or evidence of administrative error resulting in a significant delay or misinterpretation of a question of law.  In the absence of sufficient cause, the Veteran's motion is denied, and the Veteran was notified of such decision in a December 2015 letter from the Board.  In accordance with this ruling, the appeal will remain in its current docket number order.  

The issues of entitlement to service connection for a back condition, a bilateral knee condition, peripheral neuropathy, bilateral lower extremities, ankylosis of the feet, varicose veins, chronic adjustment disorder; entitlement to a TDIU; and entitlement to increased ratings for service connected a bilateral foot disability and bilateral hearing loss are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Because the Veteran's compensation claim for tinnitus was filed over one year after the effective dates of the liberalizing laws at issue (March 1976 and June 1999), the 10 percent rating for the service-connected tinnitus could not be assigned earlier than one year prior to the date of receipt of his claim on September 29, 2004. 

2.  In a final decision decided in September 1981 and issued in October 1981, the AOJ denied service connection for a back condition.

3.  Evidence added to the record since the final September 1981 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition.


CONCLUSIONS OF LAW

1.  An effective date of September 29, 2003 for the award of a 10 percent disability rating for service-connected tinnitus is the earliest assignable by law.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.114, 3.151, 3.155, 3.159, 3.400 (2015).

2.  The September 1981 rating decision that denied the Veteran's claim of entitlement to service connection for a back condition is final.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an Earlier Effective Date for Tinnitus

A. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

With regard to the earlier effective date claim, this issue arises from the Veteran's disagreement with a June 2009 rating decision that granted service connection and assigned a 10 percent rating for his tinnitus, effective September 29, 2003.

In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice unnecessary because the purpose that the notice is intended to serve has been fulfilled. 

Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Where a claim has been substantiated after the enactment of VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

In any event, the provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). 

As will be discussed, the Veteran's earlier effective date claim for the assignment of a 10 percent rating for the service-connected tinnitus is being denied as a matter of law because the Veteran filed his September 2004 compensation claim for tinnitus over one year after the effective dates of the liberalizing laws at issue (March 1976 and June 1999).  See 38 C.F.R. § 3.114(a)(3) (if a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may only be authorized for a period of one year prior to the date of receipt of such request). 

Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the earlier effective date issue on appeal. 

B. Analysis

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Appellate review of a rating decision is initiated by a NOD and completed substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a). 

Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  But unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

Similarly, an increase based on revised, liberalizing rating criteria cannot be effective prior to the effective date of the changed criteria, unless specifically provided by the revised regulations.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also VAOPGCPREC 3-2000 (Apr. 10, 2000) (regarding retroactive application of revised criteria). 

If a claim is reviewed on the initiative of VA within one year from the effective date of the liberalizing law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). 

If a claim is reviewed on the initiative of VA more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2). 

If a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

But in order to be eligible for a retroactive award under § 3.114, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  The provisions of § 3.114 are applicable to original and reopened claims as well as claims for increase.  38 C.F.R. § 3.114(a).

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Prior to 1976, Diagnostic Code 6260 for tinnitus only provided a noncompensable (no percent) disability rating.  See 38 C.F.R. § 4.84(b) (1975).  This pre-1976 version of Diagnostic Code 6260 also contained a reference to Diagnostic Codes 8045 and 8046, which allowed for assignment of a 10 percent rating for subjective symptoms, such as tinnitus, but which resulted from head trauma or cerebral arteriosclerosis, but without mention of acoustic trauma. 

Effective on March 10, 1976, Diagnostic Code 6260 for tinnitus was revised to allow for a 10 percent rating for "persistent" tinnitus that was a symptom of head injury, concussion, or acoustic trauma.  See 38 C.F.R. § 4.84(b) (1976); see also 41 Fed. Reg. 11291, 11298 (March 10, 1976). 

The March 1976 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent compensable rating for "persistent" tinnitus from acoustic trauma. 

Effective on June 10, 1999, Diagnostic Code 6260 for tinnitus was again revised to allow for a 10 percent rating for "recurrent" tinnitus, with no mention of etiology as a factor.  See 38 C.F.R. § 4.87 (2000); see also 64 Fed. Reg. 25202 - 25210 (May 11, 1999). 

The June 1999 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent rating for "recurrent" tinnitus without a requirement that it had to be "persistent," and with no mention of etiology as a factor. 

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was again revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2015); 68 Fed. Reg. 25822 (June 2003). See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law. 

In August 1980, the Veteran was discharged from service.  In July 1981, he filed a claim of service connection for bilateral hearing loss and ringing in his ears which he alleged began in May 1980.

Service treatment records from May 1980 include notations of follow up for tinnitus, history of intermittent tinnitus, and an impression of high frequency hearing loss and tinnitus of unknown etiology.  The Veteran's August 1980 separation examination was silent for complaints or diagnoses of tinnitus.

In a September 1981 rating decision, the RO denied service connection for tinnitus as such disability was not found on his August 1980 separation examination.  In October 1982, the RO notified the Veteran of the September 1981 rating decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  No evidence was received within one year of the issuance of this rating decision. 

Therefore, the September 1981 rating decision became final as to the issue of service connection for tinnitus.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

On September 29, 2004, the Veteran filed a request to, inter alia, reopen his claim for service connection for tinnitus. 

In a June 2005 rating decision, the RO declined to reopen the claim for service connection for tinnitus because private and VA treatment records showed no complaints of tinnitus and, thus, no new and material evidence had been received to permit reopening of the claim.  In March 2006, the Veteran filed an NOD, alleging that he began to experience ringing in his ears in service which continued to the present.  In December 2006, the RO continued the denial in an SOC, and the Veteran perfected his appeal in a January 2007 VA Form 9, in which he reiterated his allegation of continuing tinnitus which began in service.

In a June 2009 rating decision, the RO determined that clear and unmistakable error had been made in the June 2005 rating decision declining to reopen service connection for tinnitus because no new and material evidence had been received since the September 1981 rating decision.  In doing so, the RO determined that the tinnitus was denied in the September 1981 rating decision because the Veteran had persistent, not continuous, tinnitus.  However, due to the June 1999 liberalizing change in the regulation allowing a 10 percent rating for "recurrent" tinnitus, the RO found that service connection should have been awarded in June 2005.  Consequently, in the June 2009 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent rating based upon service treatment records showing complaints of tinnitus, post-service VA treatment records showing the Veteran's continued reports of tinnitus, and his assertions of ongoing tinnitus which originated in service.  The RO assigned an effective date of September 29, 2003, or one year prior to the date of receipt of his September 29, 2004 claim to request to reopen service connection for tinnitus.  The RO explained that it had assigned an effective date of September 29, 2003, one year prior to the September 29, 2004 date of his claim, because of the "liberalizing interpretation of evaluation of tinnitus."

Thus, pursuant to 38 C.F.R. § 3.114(a)(3), the RO determined that the 10 percent rating for the service-connected tinnitus was authorized for a period of one year prior to the date of receipt of his claim of September 29, 2004.

In a July 2009 NOD, the Veteran expressed disagreement with the effective date assigned for the 10 percent rating for the service-connected tinnitus.  He argued that he should have been awarded a 10 percent rating for tinnitus effective on the date of his "original claim" because "new regulations" governing the assignment of effective dates "did not exist when [his] original claim for tinnitus was filed and did not exist at the time of [his first] denial."  Although the Veteran stated that he filed his original claim in 1980, he in fact filed such claim in July 1981.  Accordingly, the Board interprets the Veteran's arguments as a request for an earlier effective date of July 1981.

Initially, the Board acknowledges that the Veteran had recurrent, persistent tinnitus due to service on the effective dates of the liberalizing laws (March 10, 1976 and June 10, 1999) and continuously thereafter.  See 38 C.F.R. § 3.114(a).

Nevertheless, the Board finds that, by law, the Veteran is not entitled to an effective date earlier than September 29, 2003, for the assignment of a 10 percent rating for the service-connected tinnitus. 

Although the Board acknowledges the Veteran's assertions, there is no legal basis for an earlier effective date in this case.  The Board must apply 38 C.F.R. § 3.114 to determine the appropriate effective date in this case.

In the present case, the Veteran did not file a claim for compensation referable to tinnitus prior to the one received by the RO on September 29, 2004.  Thus, on this record, more than one year had already passed since the March 1976 and June 1999 liberalizing laws that would have permitted a 10 percent rating for tinnitus. 

Thus, 38 C.F.R. § 3.114(a)(3) dictates the current effective date.  Based on VA law, the Veteran is entitled to the assignment of a 10 percent rating for tinnitus one year before his September 29, 2004 tinnitus claim, and no earlier.  See again 38 C.F.R. §§ 3.114(a)(3); 3.400(p).  This is the proper effective date that the RO assigned for the 10 percent rating for the service-connected tinnitus in accordance with the applicable regulations. 

There is no evidence of record that a tinnitus claim was reviewed on the initiative of VA or at the Veteran's request within one year after the effective dates of the liberalizing legislations (March 10, 1976 and June 10, 1999).  See 38 C.F.R. § 3.114(a)(1).  The Veteran does not contend otherwise. 

There is also no evidence of record that a tinnitus claim was reviewed on the initiative of VA more than one year after the liberalizing legislation.  38 C.F.R. § 3.114(a)(2).  The Veteran does not contend otherwise. 

Simply stated, the claims file does not contain any communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, compensation for tinnitus after the March 1976 and June 1999 liberalizing amendments for tinnitus, but prior to the September 29, 2004 date of his claim or the current effective date of September 29, 2003.  38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.

Based on the foregoing, the Veteran's earlier effective date claim for the assignment of a 10 percent rating for the service-connected tinnitus prior to September 29, 2003, must be denied as a matter of law. 

The Board is sympathetic to the Veteran's claim and his particular circumstances, but the Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2. Request to Reopen Service Connection for a Back Condition

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran's claim for a back condition was previously denied in September 1981 rating decision, in which the RO, having reviewed his service treatment records, denied service connection because a back condition was not found on examination at separation from service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

On October 5, 1981, the Veteran was advised of the decision and his appellate rights.  However, he did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2015).  As a result, the AOJ's September 1981 decision became final.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the September 1981 rating decision includes a September 2010 VA examination report, new VA treatment records dating to April 2014, and new statements from the Veteran.  The Board finds that the evidence received since the September 1981 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.

In this regard, the AOJ previously denied the Veteran's claim for service connection for a back condition on the basis that there was no evidence showing a chronic condition at the time of his separation from service.  Evidence received since the September 1981 rating decision includes a medical diagnosis of degenerative disc disease of the lumbar spine and statements by the Veteran alleging that he has experienced ongoing back pain since his separation from service.  See March 2006 NOD, September 2010 VA examination report, June 2011 Statement.  This medical evidence and the Veteran's statements of continued symptomatology are new and they relate to unestablished facts necessary to substantiate the claim of service connection for a back condition-namely, the issues of a current disability and of a causal connection to service.  Accordingly, the claim for service connection for a back condition is reopened.


ORDER

The claim of an effective date earlier than September 29, 2003, for the assignment of a 10 percent disability rating for the service-connected tinnitus, must be denied by operation of law.

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened, and the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service connection - Back Condition

The Veteran seeks service connection for a back condition.  He alleges that he injured his back multiple times in service.  In 1974, he had to move very heavy clothing armoires into barracks, which resulted in injury to his back that required bed rest and no duty for a week.  See March 2006 NOD.  Afterward, the Veteran alleges to have experienced chronic back problems.  Id.  The Veteran also sustained injury to his back from completing 38 parachute jumps while carrying equipment weighing up to 350 pounds.  Id.; see also June 2011 Statement.  In addition, he claims that participating in about 44 scuba dives contributed to his back problems.  See June 2011 Statement.  In addition to these, he contends that other activities he participated in during service caused him pain or further injury to his back, including acting as a casket bearer and carrying the Air Force flag as part of his duties for the President's Honor Guard or "Colour Guard."  See March 2006 NOD.  As a result of these activities, the Veteran states that he began to experience back problems in service which have continued to the present day.  

In September 2010, the Veteran was afforded a VA examination to assess the nature and etiology of his back condition.  The Veteran reported in service back injuries from carrying a heavy armoire, executing 38 parachute jumps, acting as a casket bearer, and running with a 65 pound rucksack.  Upon examination, the examiner diagnosed degenerative disc disease of the lumbar spine based upon diagnostic testing.  The examiner conclude that it was less likely as not that such disability was caused by service as service treatment records included a normal x-ray of the lumbar spine in 1975 during service without any other x-ray reports until 2002.  Additionally, the examiner observed that Veteran's back pain was subsequently noted repeatedly as being resolved at subsequent annual physicals and that no chronic back pain was noted until 1996.  Thus, the examiner found that absence of pain noted at follow up visits after his 1979 examination "does not demonstrate a chronicity related to service."

The Board finds the September 2010 VA opinion to be inadequate.  The examination report does not adequately address the Veteran's statements of continued back symptomatology beginning in service and continuing to the present, given his diagnosis of degenerative disc disease of the lumbar spine.  Moreover, the examiner also did not consider or address the Veteran's allegation that he injured his back in service (SCUBA), or address whether the Veteran's alleged activities in service could have collectively caused any chronic back condition.  Consequently, remand is needed for another examination.

Increased Rating - Bilateral Foot Disability

The Veteran is currently receives an initial rating of 30 percent for his bilateral foot disability.  He asserts that a 50 percent rating under Diagnostic Code 5276 is justified for his bilateral foot condition, as he claims to suffer from most if not all of the criteria that would warrant such a rating.  He also argues that he is entitled to an additional rating under Diagnostic Code 5277 for bilateral weak foot.

In September 2010, the Veteran underwent examination to assess the nature and etiology of his bilateral foot disability.  The Board's review of the September 2010 VA examination report reveals that it does not clearly address the criteria for a 50 percent rating under Diagnostic Code 5299-5276 by analogy, including whether his bilateral foot disability results in pronounced, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation; not improved by orthopedic shoes or appliances.  Additionally, the September 2010 report does not adequately address the criteria of Diagnostic Code 5277.

Furthermore, review of the record reveals a variety of foot diagnoses, including posterior tibial and peroneal brevis tendonitis of the right foot, weak foot, moderate plantar calcaneal spur, plantar fasciitis, pes planus, and hallux limitus.  See September 6, 2005 VA treatment record (pes planus); January 15, 2008 VA treatment record (weak foot, calcaneal spur); July 21, 2008 Northern Arizona Podiatry treatment record (hallux limitus); and December 5, 2008 VA treatment record (tendonitis, plantar fasciitis).  In general, VA pays compensation only for service-connected disability.  38 U.S.C.A. § 1155; see generally 38 C.F.R. § 4.2 (directing the rating official to deduct any disability percentage from a nonservice-connected disability if ascertainable).  When a Veteran has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  While the September 2010 VA examiner appears to have noted most of these other foot-related diagnoses, the examiner did not attempt to discern the effects of these disabilities and the Veteran's bilateral foot disability, or address whether such distinction was possible.

Under the circumstances, the Board finds that remand is warranted to afford the Veteran a new VA examination to assess the current severity of his bilateral foot disability and reconcile all of the diagnoses of record.  The examiner should attempt to distinguish, based upon all available records, which bilateral foot symptoms are attributable to the service-connected bilateral foot disability, if such distinction can be made.

Increased Rating - Bilateral Hearing Loss

Additionally, the Veteran's most recent VA examination of his bilateral hearing loss was in July 2010.  The record from the VA examination is also incomplete, because the examiner did not fully address the functional effect of his hearing loss on his daily activities.  38 C.F.R. § 4.10 (2014); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Because of this and the passage of over 5 years since this examination, the Board remands for a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Additional Development

While on remand, due to the passage of time, VA treatment records from June 2014 to the present should also be obtained.  See 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that in a December 2014 rating decision, the AOJ denied entitlement to service connection for a bilateral knee condition, peripheral neuropathy, bilateral lower extremities, ankylosis of the feet, varicose veins, and chronic adjustment disorder in addition to entitlement to a TDIU.  In May 2015, the Veteran filed an NOD.  A statement of the case has not yet been issued on these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, the matter must be remanded to the AOJ for the issuance of an SOC. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a Statement of the Case addressing the claims denied in the December 2014 rating decision, along with a VA Form 9, and afford them appropriate opportunity to perfect an appeal as to that issue.

The Veteran and his representative are hereby reminded that to vest the Board with jurisdiction over a claim, a timely substantive appeal must be filed-with respect to this claim, within 60 days of the issuance of the SOC, or the remainder of the one-year period following notification of the December 2014 rating decision, whichever occurs later.

2.  Obtain all outstanding VA treatment records dating from June 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the current nature and etiology of his back condition.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished

(A) The examiner should clearly identify all current back disabilities, to include degenerative disc disease of the lumbar spine.

(B) With respect to each such diagnosed back disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in or is otherwise medically related to service.  In doing so, the examiner should consider and address whether the Veteran's back disability could have resulted, either individual or collectively, from the various activities he alleges injured his back, including carrying a heavy armoire, acting as a casket bearer, participating in 38 parachute jumps and 44 scuba dives, running while carrying a 65 pound rucksack, and carrying an Air Force flag.

(C) If arthritis of the back is diagnosed, the examiner should determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of the Veteran's August 1980 separation (i.e., by August 1981).  If so, describe the manifestations.  In offering such opinion, the examiner should consider the Veteran's allegations of complaints of ongoing back pain since service as possible manifestations of arthritis.

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of a low back injury during service and the lay evidence of continuity of symptomatology after service.

All opinions expressed must be accompanied by supporting rationale.

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected bilateral accessory navicular syndrome without evidence of pes planus, bilateral pes plano valgus deformity.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

(A) The examiner should provide diagnoses of all current bilateral foot disorders, and, if possible, attempt to distinguish the symptomatology associated with the service-connected bilateral accessory navicular syndrome without evidence of pes planus, bilateral pes plano valgus deformity and any nonservice-connected disorders found.  If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's service-connected bilateral foot disability.  See Mittleider, supra.

Then, in assessing the severity of the Veteran's service-connected bilateral foot disability, the examiner should describe all associated symptoms and functional or other impairment resulting from the Veteran's bilateral foot disability, including any resulting limitation of motion.  The examiner should also comment upon whether the Veteran has any lower extremity impairment related to his bilateral foot disability.  Examination findings should be reported to allow for application of all pertinent rating criteria.  

(B) If additional identified foot-related diagnoses are determined to be distinguishable from his service-connected bilateral accessory navicular syndrome without evidence of pes planus, bilateral pes plano valgus deformity (bilateral foot disability), then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any additional diagnosed foot disorder was caused by, is proximately due to, or aggravated by the Veteran's service-connected bilateral foot disability.

(C) The examiner should also comment upon the functional impact of the Veteran's service-connected bilateral foot disability on his daily life and employment.

All opinions expressed must be accompanied by supporting rationale.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner is also specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss on his daily life and employment.

All opinions expressed must be accompanied by supporting rationale.

5.  If the benefits sought on appeal remain denied, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


